Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn, et al., US 2019/0014664 A1.
As per Claim 15, Ahn teaches a picker for bonding a fingerprint sensor to a display panel (¶¶ 56-57), the fingerprint sensor comprising a fingerprint sensing unit having a front surface to be bonded to the display panel and a rear surface opposite to the front surface (¶ 57), and a flexible printed circuit board bonded to the rear surface of the fingerprint sensing unit (¶ 56), the picker comprises: 
a head portion for supporting the fingerprint sensor (¶ 57; input sensing member 200 of Figure 1), the head portion comprising: 
a first surface contacting the rear surface of the fingerprint sensing unit (¶¶ 56-57; between 200 and 100 of Figure 1); 
a second surface contacting the flexible printed circuit board (¶¶ 56-57; between 130 and 200 of Figure 1); and 
a third surface overlapping the fingerprint sensing unit and the flexible printed circuit board in a plan view, and defining a recessed groove with respect to the first and second surfaces (¶ 56; as flexible printed circuit 130 creates a gap between 200 and 100 of Figure 1).
As per Claim 16, Ahn teaches: that the second surface does not overlap the fingerprint sensing unit in a plan view; the third surface is spaced apart from the fingerprint sensing unit and the flexible printed circuit board; and the third surface is disposed between the first surface and the second surface (¶¶ 56-57; as shown in Figures 1, 10 and 13A).
As per Claim 17, Ahn teaches that a step difference between the first surface and the second surface is substantially equal to or less than a thickness of the flexible printed circuit board (¶¶ 56-57; as shown in Figures 1, 10 and 13A).
As per Claim 18, Ahn that the second surface comprises a material substantially the same as that forming the first surface, or a material having elasticity (¶¶ 113, 116; a “flexible substrate” that “may have sufficient flexibility”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Ito, et al., US 2016/0117042 A1.
As per Claim 1, Ahn teaches a device for bonding a fingerprint sensor to a display panel (¶¶ 56-57), the device comprising: 
a picker for securing a rear surface of a fingerprint sensing unit of the fingerprint sensor, the picker comprising a first planar surface having a (1-1)-th inclination (¶ 63; first bonding pad unit 321 of Figures 1, 6 and 10); and
a stage for securing a front surface of the display panel, the stage comprising a second planar surface having a (2-1)-th inclination (¶ 61; display panel 100 of Figures 1 and 10). 
Ahn does not expressly teach: a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit; a second distance measuring unit for measuring a second distance to a plurality of second points located at a rear surface of the display panel; a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination; and a second control signal for adjusting, based on the first distance and the second distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination; an inclination adjusting unit comprising at least one of a first inclination adjusting unit for adjusting an inclination of the first planar surface according to the first control signal, and a second inclination adjusting unit for adjusting an inclination of the second planar surface based on the second control signal; and a vertical driving unit for moving at least one of the first planar surface and the second planar surface along a first direction to bond the front surface of the fingerprint sensing unit and the rear surface of the display panel to each other.  Ito teaches: 
a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit (¶ 95); 
a second distance measuring unit for measuring a second distance to a plurality of second points located at a rear surface of the display panel (¶ 95; for other slits); 
a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination (¶ 68); and 
a second control signal for adjusting, based on the first distance and the second distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination (¶ 69); and
an inclination adjusting unit comprising at least one of a first inclination adjusting unit for adjusting an inclination of the first planar surface according to the first control signal, and a second inclination adjusting unit for adjusting an inclination of the second planar surface based on the second control signal (¶ 71). 
Ahn does teach a vertical driving unit for moving at least one of the first planar surface and the second planar surface along a first direction to bond the front surface of the fingerprint sensing unit and the rear surface of the display panel to each other (¶ 205; to apply pressure).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the bonding device of Ahn with the distances gauges of Ito, in order to improve uniformity across produced devices and electrical connectivity between the layers.
As per Claim 2, Ahn teaches an adhesive injector for applying an adhesive that comprises a curable resin over at least one of the front surface of the fingerprint sensing unit and the rear surface of the display panel (¶¶ 75, 80, 97, 112).
As per Claim 3, Ahn teaches: a horizontal driving unit for moving the first planar surface of the picker in a direction perpendicular to the first direction (¶ 188; to reduce offset distance OD1 of Figure 17).
Ahn does not expressly teach: a camera unit for imaging the front surface of the fingerprint sensing unit and the rear surface of the display panel, wherein: the controller analyzes the image captured by the camera unit to generate a third control signal; and the horizontal driving unit receives the third control signal and causes the front surface of the fingerprint sensing unit and a sensing area of the display panel to overlap each other in the first direction.  Ito teaches: 
a camera unit for imaging the front surface of the fingerprint sensing unit and the rear surface of the display panel (¶ 89), wherein: 
the controller analyzes the image captured by the camera unit to generate a third control signal (¶ 90); and 
the horizontal driving unit receives the third control signal and causes the front surface of the fingerprint sensing unit and a sensing area of the display panel to overlap each other in the first direction (¶¶ 88-89; as the “alignment device” acts).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Ahn teaches that the first planar surface having the (1-1)-th inclination and the second planar surface having the (2-1)-th inclination are parallel to each other (¶¶ 179-180; as shown in Figures 13A and 14A).
As per Claim 5, Ahn teaches: 
that the plurality of first points comprise a (1-1)-th point, a (1-2)-th point, a (1-3)-th point, and a (1-4)-th point; the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point correspond to vertices of a first quadrangle (¶¶ 165-166; shown as corners in Figure 10); 
the (1-1)-th point and the (1-3)-th point are located on a (1-1)-th diagonal line of the first quadrangle (¶¶ 186-187; as shown in Figure 15); 
the (1-2)-th point and the (1-4)-th point are located on a (1-2)-th diagonal line of the first quadrangle; the plurality of second points comprise a (2-1)-th point, a (2-2)-th point, a (2-3)-th point, and a (2-4)-th point; the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point correspond to vertices of a second quadrangle (¶¶ 186-187; as shown in Figure 15); 
the (2-1)-th point and the (2-3)-th point are located on a (2-1)-th diagonal line of the second quadrangle (¶¶ 186-187; as shown in Figure 15); and
the (2-2)-th point and the (2-4)-th point are located on a (2-2)-th diagonal line of the second quadrangle (¶¶ 186-187; as shown in Figure 15). 
Ahn does not expressly teach: that the controller determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the (1-1)-th diagonal line, the (1-2)-th diagonal line, the (2-1)-th diagonal line, and the (2-2)-th diagonal line to be parallel to one plane, based on a (1-1)-th distance, a (1-2)-th distance, a (1-3)-th distance, and a (1-4)-th distance to the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point, respectively, and a (2-1)-th distance, a (2-2)-th distance, a (2-3)-th distance, and a (2-4)-th distance to the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively.  Ito teaches: that the controller determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the (1-1)-th diagonal line, the (1-2)-th diagonal line, the (2-1)-th diagonal line, and the (2-2)-th diagonal line to be parallel to one plane, based on a (1-1)-th distance, a (1-2)-th distance, a (1-3)-th distance, and a (1-4)-th distance to the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point, respectively, and a (2-1)-th distance, a (2-2)-th distance, a (2-3)-th distance, and a (2-4)-th distance to the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively (¶ 95; as per distance and alignment measurements).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Ahn does not expressly teach: that the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point overlap the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively, in the first direction; and the controller determines: a first gap between the (1-1)-th point and the (2-1)-th point; a second gap between the (1-2)-th point and the (2-2)-th point; a third gap between the (1-3)-th point and the (2-3)-th point; and a fourth gap between the (1-4)-th point and the (2-4)-th point, based on the (1-1)-th distance, the (1-2)-th distance, the (1-3)-th distance, and the (1-4)-th distance to the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point, respectively, and the (2-1)-th distance, the (2-2)-th distance, the (2-3)-th distance, and the (2-4)-th distance to the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively.  Ito teaches: that the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point overlap the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively, in the first direction; and the controller determines: a first gap between the (1-1)-th point and the (2-1)-th point; a second gap between the (1-2)-th point and the (2-2)-th point; a third gap between the (1-3)-th point and the (2-3)-th point; and a fourth gap between the (1-4)-th point and the (2-4)-th point, based on the (1-1)-th distance, the (1-2)-th distance, the (1-3)-th distance, and the (1-4)-th distance to the (1-1)-th point, the (1-2)-th point, the (1-3)-th point, and the (1-4)-th point, respectively, and the (2-1)-th distance, the (2-2)-th distance, the (2-3)-th distance, and the (2-4)-th distance to the (2-1)-th point, the (2-2)-th point, the (2-3)-th point, and the (2-4)-th point, respectively (¶¶ 67, 95).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Ahn teaches that the controller determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first gap and the third gap to be substantially equal to each other and the second gap and the fourth gap to be substantially equal to each other, based on a difference between the first gap, the second gap, the third gap, and the fourth gap (¶¶ 179-180; as a uniform “spacing distance is formed on a plane”).
As per Claim 8, Ahn does not expressly teach that the controller: determines an inclination of a first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance; determines an inclination of a second planar surface that defines a flatness of the rear surface of the display panel, based on the second distance; and determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the inclination of the second planar surface.  Ito teaches that the controller: determines an inclination of a first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance; determines an inclination of a second planar surface that defines a flatness of the rear surface of the display panel, based on the second distance; and determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the inclination of the second planar surface (¶¶ 78-82).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 9, Ahn teaches: that the first planar surface that defines the flatness of the front surface of the fingerprint sensing unit comprises a (1-1)-th plane and a (1-2)-th plane, the (1-1)-th plane and the (1-2)-th plane having a minimum separation distance therebetween among first sets of two parallel planes on which the plurality of first points of the front surface of the fingerprint sensing unit are located (¶¶ 56-57), and the second planar surface that defines the flatness of the rear surface of the display panel comprises a (2-1)-th plane and a (2-2)-th plane, the (2-1)-th plane and the (2-2)-th plane having a minimum separation distance therebetween among second sets of two parallel planes on which the plurality of second points of the front surface of the fingerprint sensing unit are located (¶¶ 183-185; as shown in Figures 14A and 15).
As per Claim 10, Ahn teaches: 
that the controller determines a moving distance in the first direction of the at least one of the first planar surface and the second planar surface, based on the first distance, the second distance, and a predetermined distance between the rear surface of the display panel and the front surface of the fingerprint sensing unit after bonding (¶¶ 178-179); and 
the vertical driving unit moves the at least one of the first planar surface and the second planar surface by the moving distance (¶ 205).
As per Claim 11, Ahn teaches a device for bonding a fingerprint sensor to a display panel (¶¶ 56-57), the device comprising: 
a picker for securing a rear surface of a fingerprint sensing unit of the fingerprint sensor, the picker comprising a first planar surface having a (1-1)-th inclination (¶ 63; first bonding pad unit 321 of Figures 1, 6 and 10); and
a stage for securing a front surface of the display panel, the stage comprising a second planar surface having a (2-1)-th inclination (¶ 61; display panel 100 of Figures 1 and 10).  
Ahn does not expressly teach: a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit; a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination; a second control signal for adjusting, based on the first distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination; and an inclination adjusting unit comprising at least one of a first inclination adjusting unit for adjusting an inclination of the first planar surface according to the first control signal, and a second inclination adjusting unit for adjusting an inclination of the second planar surface according to the second control signal.  Ito teaches: 
a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit (¶ 95); 
a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination (¶ 68); and 
a second control signal for adjusting, based on the first distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination (¶ 69); 
an inclination adjusting unit comprising at least one of a first inclination adjusting unit for adjusting an inclination of the first planar surface according to the first control signal, and a second inclination adjusting unit for adjusting an inclination of the second planar surface according to the second control signal (¶ 71).
Ahn does teach a vertical driving unit for moving at least one of the first planar surface and the second planar surface along a first direction to bond the front surface of the fingerprint sensing unit and the rear surface of the display panel to each other (¶ 205; to apply pressure).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Ahn does not expressly teach that the controller determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows parallelism of the front surface of the fingerprint sensing unit to be substantially minimum with respect to the second planar surface.  Ito teaches that the controller determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows parallelism of the front surface of the fingerprint sensing unit to be substantially minimum with respect to the second planar surface (¶¶ 75-76).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Ahn does not expressly teach that the controller: determines an inclination of the first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance; and determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the (2-1)-th inclination of the second planar surface.  Ito teaches that the controller: 
determines an inclination of the first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance (¶ 75); and 
determines at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the (2-1)-th inclination of the second planar surface (¶¶ 35, 76).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Ahn teaches a device for bonding a first component to a second component (¶¶ 56-57), the device comprising: 
a picker for securing a rear surface of the first component, the picker comprising a first planar surface having a (1-1)-th inclination (¶ 63; first bonding pad unit 321 of Figures 1, 6 and 10); and
a stage for securing a front surface of the second component, the stage comprising a second planar surface having a (2-1)-th inclination (¶ 61; display panel 100 of Figures 1 and 10). 
Ahn does not expressly teach: a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the first component; a second distance measuring unit for measuring a second distance to a plurality of second points located at a rear surface of the second component; a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination; and a second control signal for adjusting, based on the first distance and the second distance, in inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination; an inclination adjusting unit comprising at least one of a first inclination adjusting unit adjusting an inclination of the first planar surface based on the first control signal, and a second inclination adjusting unit adjusting an inclination of the second planar surface based on the second control signal.  Ito teaches: 
a first distance measuring unit for measuring a first distance to a plurality of first points located at a front surface of the first component (¶ 95); 
a second distance measuring unit for measuring a second distance to a plurality of second points located at a rear surface of the second component (¶¶ 95-96); 
a controller for outputting a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination (¶ 68); and 
a second control signal for adjusting, based on the first distance and the second distance, in inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination (¶ 69); 
an inclination adjusting unit comprising at least one of a first inclination adjusting unit adjusting an inclination of the first planar surface based on the first control signal, and a second inclination adjusting unit adjusting an inclination of the second planar surface based on the second control signal (¶ 71).
Ahn does teach a vertical driving unit for moving at least one of the first planar surface and the second planar surface along a first direction to bond the front surface of the first component and the rear surface of the second component to each other (¶ 205; to apply pressure).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 19, Ahn teaches a method for bonding a fingerprint sensor to a display panel (¶¶ 56-57), the method comprising the steps of: 
securing a rear surface of a fingerprint sensing unit of the fingerprint sensor to a first planar surface of a picker, the first planar surface having a (1-1)-th inclination  (¶ 63; with first bonding pad unit 321 of Figures 1, 6 and 10); and
securing a front surface of the display panel to a second planar surface of a stage, the second planar surface having a (2-1)-th inclination (¶ 61; display panel 100 of Figures 1 and 10). 
Ahn does not expressly teach: measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit by a first distance measuring unit; measuring a second distance to a plurality of second points located at a rear surface of the display panel by a second distance measuring unit; outputting, by a controller, a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination; and a second control signal for adjusting, based on the first distance and the second distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination.  Ito teaches: 
measuring a first distance to a plurality of first points located at a front surface of the fingerprint sensing unit by a first distance measuring unit (¶ 95); 
measuring a second distance to a plurality of second points located at a rear surface of the display panel by a second distance measuring unit (¶¶ 95-96); 
outputting, by a controller, a control signal that comprises at least one of: a first control signal for adjusting, based on the first distance and the second distance, an inclination of the first planar surface of the picker from the (1-1)-th inclination to a (1-2)-th inclination (¶ 68); and 
a second control signal for adjusting, based on the first distance and the second distance, an inclination of the second planar surface of the stage from the (2-1)-th inclination to a (2-2)-th inclination (¶ 69); and 
adjusting an inclination of the first planar surface by a first inclination adjusting unit according to the first control signal, and adjusting an inclination of the second planar surface by a second inclination adjusting unit based on the second control signal (¶ 71).
Ahn does teach moving at least one of the first planar surface and the second planar surface along a first direction by a vertical driving unit to bond the front surface of the fingerprint sensing unit and the rear surface of the display panel to each other (¶ 205; to apply pressure).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Ahn does not expressly teach that outputting of the control signal comprises: determining an inclination of the first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance; and determining an inclination of the second planar surface that defines a flatness of the rear surface of the display panel, based on the second distance, and the steps further comprise determining at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the inclination of the second planar surface.  Ito teach that outputting of the control signal comprises: determining an inclination of the first planar surface that defines a flatness of the front surface of the fingerprint sensing unit, based on the first distance (¶ 75); and determining an inclination of the second planar surface that defines a flatness of the rear surface of the display panel, based on the second distance, and the steps further comprise determining at least one of the (1-2)-th inclination and the (2-2)-th inclination that allows the first planar surface and the second planar surface to be parallel to each other, based on the inclination of the first planar surface and the inclination of the second planar surface (¶¶ 35, 76).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661